             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

BRANDON DAVIS                                            PLAINTIFF

v.                     No. 5:18-cv-209-DPM

DUB BRASSELL DETENTION CENTER;
and EDWARD ADAMS, Captain, DBDC                     DEFENDANTS

                            JUDGMENT
     Davis's claims against the Dub Brassell Detention Center are
dismissed with prejudice.   All other claims are dismissed without
prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
